813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Lowell GARLAND, Sr., Plaintiff-Appellant,v.T. Neal MORRIS, Chief of Police;  Tom White;  Steve Gunter;T. Brown, Detective;  Sergeant McLaughlin;  StanLaughton, Defendants-Appellees.
No. 86-6654.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1987.Decided March 6, 1987.

Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
Timothy Lowell Garland, Sr., appellant pro se.
Frank Opie Meade, Meade, Tate & Daniel, PC, for appellees.
PER CURIAM:


1
Timothy Lowell Garland, Sr., appeals the directed verdict entered in favor of certain defendants and the jury verdict entered in favor of the remaining defendants on his 42 U.S.C. Sec. 1983 complaint.  Garland contends that:  (1) the district court improperly directed a verdict in favor of defendant, Chief of Police, T. Neal Morris;  (2) the court improperly refused Garland the opportunity to introduce certain evidence to impeach defendant, Officer Laughton (Lawton);  and (3) the court erred in admitting photographic evidence of Garland's wife's deceased body.


2
Our review of the record, the defendant's response to these assertions and the plaintiff's reply thereto reveals that this appeal lacks merit.  We therefore affirm the judgment of the district court and dispense with oral argument as it would not significantly aid the decisional process.


3
AFFIRMED.